Citation Nr: 1028543	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07- 35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a  psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

Although this matter has been certified for review of the issue 
as entitlement to service connection for PTSD, the record 
indicates that the Veteran has also received treatment for 
depression and anxiety.  However, applicable law provides that 
certification is for administrative purposes and does not serve 
to either confer or deprive the Board of jurisdiction of an 
issue.  38 C.F.R. § 19.35.

It was held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a 
claimant seeking service connection for psychiatric disability 
who has no special medical expertise is not competent to provide 
diagnosis requiring application of medical expertise to facts, 
which include claimant's description of history and symptoms, and 
VA should therefore construe claim for service connection for 
psychiatric disability based on reasonable expectations of non-
expert claimant.

The Board has therefore recharacterized the issue as noted on the 
title page of this decision and remand.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2010, 
and a copy of the transcript is of record.

In June 2008, the Veteran appears to have attempted to reopen his 
previously denied claim entitlement to service connection for 
diabetes mellitus, type II, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran alleges entitlement to service connection for PTSD.  
He has been assessed as having PTSD by his counselor at the Vet 
Center and by licensed practical nurse and a nurse practitioner 
at the VA.  VA records also contain a diagnostic impression of 
depression and anxiety.  In January 2006, the Veteran underwent a 
psychological assessment which found PTSD as well as a cognitive 
disorder.

Since this matter was last considered by the RO, there have been 
two significant changes in the applicable law.  As noted above, 
the Board presently remands this appeal for consideration of new 
precedent issued by the Court of Appeals for Veterans Claims as 
in Clemons. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1) (2009).  See also 38 U.S.C.A. § 1154(b).

The RO has denied the claim based upon the lack of substantiation 
for the Veteran's claimed stressors.  However, regulations were 
recently amended to include that if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010).  

In this case, the Veteran has alleged entitlement to service 
connection for PTSD as due to having engaged in combat as well as 
having endured personal trauma, characterized as fearing for his 
life, while stationed in Vietnam.  The Veteran was stationed in 
Vietnam from September 1966 to August 1967 and his DD Form 214 
reveals that he has been awarded the Vietnam Service Medal.  

In support of his claim, the Veteran has indicated that his fears 
and inability to sleep began during basic training and helicopter 
armament support.  When he was transported to Vietnam, his flight 
took fire as it landed at the Saigon Airport.  While he was being 
transferred to the 90th Replacement Battalion in Long Binh, 
approximately on September 26, 1966, the buses took on grenade 
fire.  He also submits that the transportation trucks were 
routinely fired upon and it was a common occurrence to run over 
mines on Highway 1.  While stationed in Vietnam, his duties also 
included loading and transporting dead bodies from Chu Lai to Cam 
Ranh.  In either January or February of 1967, while the Veteran 
was transporting body bags, a body bag fell from the truck in 
front and he ran over the body.  The Veteran had to recover the 
severed head.  Either in February or March of 1967, while 
traveling on Highway 1, his convoy took on small arms fire and 
his friend "Don" disappeared from the passenger seat. 

Given the change in regulations and the evidence of record, the 
Board finds that a VA examination is required to determine 
whether any currently diagnosed psychiatric condition is 
attributable in any way to the Veteran's period of service.  See 
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO will first determine if the 
Veteran's claimed stressor is consistent 
with the places, types, and circumstances 
of the Veteran's service in accordance 
with the amended regulation as above.  

2.	The AMC/RO will then arrange for a VA 
examination to determine whether the 
Veteran has PTSD as a result of his 
period of service, as well as whether he 
has any other psychiatric disability due 
to service.  The following considerations 
will govern the examination:

a.  The claims files must be reviewed by 
the examiner, who must acknowledge 
receipt and review of the claims folder 
and a copy of this remand in any report 
generated as a result of this remand.

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner must determine 
whether the Veteran's claimed stressor is 
sufficient to produce PTSD related to the 
Veteran's fear of in-service hostile 
military or terrorist activity and found 
by the examiner.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

c.  The reviewer must also report as to 
whether any other current psychiatric 
pathology is attributable to any disease 
or incident sustained  during the 
Veteran's active service.  The reviewer 
will identify all psychiatric conditions 
that have been present and distinguish 
conditions that are acquired from 
conditions that are of developmental or 
congenital origin, if any.  If there have 
been multiple disorders present, the 
examiner will express an opinion as to 
whether they are proximately due to 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state and explain why.

3.  Following completion of all indicated 
development, the AMC/RO will readjudicate 
the claim of service connection for PTSD 
and any other mental disorder as 
recharacterized above, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.   If any of the 
benefits sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.   The Veteran and his 
representative should then be given an 
appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



